                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CCC INFORMATION SERVICES INC.,

                   Plaintiff,

       v.                                             Case No. 1:18-cv-07246

TRACTABLE INC.,                                       Honorable Robert W. Gettleman

                   Defendant.


                                     MOTION TO DISMISS

       Tractable Inc. (“Tractable”) will, and hereby does, pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure move this Court to dismiss the Complaint of CCC Information Services

Inc. (“CCC”) filed on October 30, 2018 for failure to state a claim upon which relief can be granted.

This Motion is based on and incorporates by reference the Memorandum of Law in Support

thereof, the Declaration of Xing Xin and its accompanying exhibits, and all papers on file and

arguments as may be submitted in this action.

       As noted in the concurrently filed Motion to Compel Arbitration, Tractable urges the Court

not reach the instant Motion to Dismiss and instead stay the case pending the arbitration.

       WHEREFORE, for the foregoing reasons and those set forth in the concurrently-filed

Memorandum of Law in support of this Motion, Tractable respectfully requests that the Court

dismiss CCC’s Complaint with prejudice.
Dated: December 20, 2018   Respectfully submitted,



                           By: s/ Jennifer M. Kurcz
                               Leif R. Sigmond, Jr. (Bar No. 6204980)
                               Jennifer M. Kurcz (Bar No. 6279893)
                               BAKER HOSTETLER LLP
                               191 North Wacker Drive, Suite 3100
                               Chicago, IL 60606-1901
                               Telephone:      +1 312 416 6200
                               Facsimile:      +1 312 416 6201
                               lsigmond@bakerlaw.com
                               jkurcz@bakerlaw.com

                               Richard F. Martinelli (pro hac vice application
                               pending)
                               Angela Colt (pro hac vice application pending)
                               ORRICK, HERRINGTON & SUTCLIFFE LLP
                               51 West 52nd Street
                               New York, NY 10019-6142
                               Telephone:      +1 212 506 5000
                               Facsimile:      +1 212 506 5151
                               rmartinelli@orrick.com
                               acolt@orrick.com

                               Attorneys for Tractable Inc.




                                  -1-
                                   CERTIFICATE OF SERVICE

         I, Jennifer M. Kurcz, hereby certify that on this 20th day of December, 2018, I caused the

foregoing to be electronically filed with the Clerk of Court using the CM/ECF system, which sent

notification of such filing to all filing users.

                                                        s/ Jennifer M. Kurcz
                                                       Jennifer M. Kurcz




4124-1302-8889
